Citation Nr: 0024807	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-03 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss in the right ear is plausible.

2.  The claim of entitlement to service connection for 
hearing loss in the left ear is not plausible.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss in the right ear is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hearing loss in the left ear is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim; that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  For the veteran's claims to be well 
grounded, there must be competent evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  When a veteran served continuously for 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The report of a December 1997 VA audiology examination 
reflects that the veteran currently has hearing loss 
disability in both the right and left ears for VA purposes.  
The veteran's service medical records are silent for 
treatment or finding with respect to any hearing loss change 
in hearing ability.  A January 1972 service medical record 
reflects that the veteran had a head cold and that his ears 
were congested.  The impression was upper respiratory 
infection.  An April 1972 service medical record reflects 
that he had cold syndrome and his right ear canal appeared to 
be slightly inflamed.  There was a small amount of redness in 
the right eardrum.  Reports of medical history, completed in 
June and December 1973, reflect that the veteran reported 
possible hearing loss and no hearing loss, respectively.  The 
report of his June 1973 service separation examination 
reflects that his ears and eardrums were normal.

A July 1991 statement from a private physician reflects that 
he had recorded the diagnosis of noise-induced sensorineural 
hearing loss in the right ear that stemmed from a cannon 
blast while the veteran was in the Navy in 1972. 

On the basis of the above evidence there is competent medical 
evidence that reflects that the veteran has current hearing 
loss disability in both the right and left ears.  However, 
there is no competent medical evidence indicating that the 
veteran had hearing loss during service or within one year 
following final discharge from service.  In this regard,  a 
March 1991 private treatment record reflects that the veteran 
had hearing loss since the summer of 1990.  Neither is there 
competent medical evidence indicating that the veteran's 
hearing loss in the left ear is related to active service.  
However, there is competent medical evidence associating the 
veteran's currently manifested hearing loss in the right ear 
with his active service.  The veteran has offered testimony 
and statements, that are presumed credible for purposes of 
this decision, indicating his belief that his hearing loss in 
the left ear is related to active service, but he, as a lay 
person, is not qualified to offer a medical diagnosis or 
etiology merely by his own assertions, as such matters 
required medical expertise.  See Grottveit and Espiritu.

Since there is competent medical evidence associating the 
veteran's currently manifested hearing loss in the right ear 
with active service, the issue of entitlement to service 
connection for hearing loss in the right ear is well 
grounded.  In the absence of competent medical evidence 
indicating that the veteran had hearing loss in the left ear 
during active service or within one year after discharge from 
active service or that his currently manifested hearing loss 
disability in the left ear is related to his active service, 
the claim for service connection for hearing loss in the left 
ear is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for hearing loss in the left ear.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim of entitlement to service connection for hearing 
loss in the right ear is well grounded.  To this extent only, 
the appeal with respect to this issue is granted.

Evidence of a well-grounded claim for entitlement to service 
connection for hearing loss in the left ear not having been 
submitted, the appeal with respect to this issue is denied.


REMAND

The veteran indicated, in his substantive appeal received in 
March 1999, that while serving on board a submarine tender 
during February 1973 he was exposed to gunfire when the crew 
spent the better part of a week exhausting a supply of 
ammunition during practice firing.  During his personal 
hearing he indicated that this practice firing involved the 
firing of 5-inch guns.  The Board observes that the July 1991 
letter from the private physician indicates that the veteran 
was exposed  to cannon blasts in 1972.  The veteran has also 
indicated that he was exposed to substantial noise in the 
engineroom while on board ship.  The record does not indicate 
that an attempt has been made to obtain the veteran's service 
personnel records.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should obtain the veteran's 
service personnel records and associate 
these with the record on appeal.

2.  The RO should contact the veteran and 
request that he identify the month and 
year that he was exposed to gunfire while 
on board ship, as well as the identity of 
the ship upon which this occurred.  The 
RO should attempt to obtain the deck logs 
of the ship to which the veteran was 
assigned during the time that he 
indicates that he was exposed to the 
gunfire.  Any evidence obtained should be 
associated with the record on appeal.

3.  The RO should also contact the 
veteran and request that he provides the 
names, addresses, and dates of treatment 
for any right ear hearing loss since 
service.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain copies of all records relating to 
the veteran's right ear hearing loss, 
that have not already been obtained.

4.  The RO should arrange for VA audio 
and ear examinations to determine the 
presence and etiology of any currently 
manifested right ear hearing loss.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiners for review.  
The examiners are requested to provide an 
opinion, following review of the evidence 
of record, and current examination, as to 
whether it is at least as likely as not 
that the veteran currently has hearing 
loss in the right ear as a result of 
noise exposure or right ear symptoms 
during his active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
necessary action should be taken to 
assure its completion.

6.  The RO should then readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeal

 





